DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments / Amendment
The response, filed 10/31/2022, has been entered. Claims 2-10 and 13-16 are cancelled. Claims 1 and 11-12 are pending. All previous objections and 112 rejections are withdrawn due to amendment or claim cancellation. Applicant’s arguments regarding claim 1 have been fully considered but are unpersuasive.
On pages 4-5 of the response, applicant argues that Go and Sirkis only detect/monitor damage in real time (i.e. Go and Sirkis can only detect the damage at the moment of occurrence and cannot detect the damage after the impact is removed). In response, the examiner notes that Sirkis explicitly teaches the coating is used “as a means of remembering large strains” and that “[t]his sensor is not damaged by the structural damage so that post-damage measurements are made possible. This sensor can be…a device which is checked periodically…a sensor where continuous monitoring is not required” (Col. 1, Line 63 through Col. 2, Line 21). Thus the combination of Go and Sirkis teaches a device which can “remember” and detect strain / damage in the target / composite material, even after the target / composite material restores to its original shape. Therefore the examiner finds the aforementioned argument unpersuasive.
On page 5 of the response, applicant argues that Go and Sirkis fail to teach “wherein a coating layer made of a metal material or a resin material is formed on the surface of the optical fiber, and wherein in order to calculate the position and level of the damage due to the impact on the detection target by using a relationship between a Brillouin frequency shift value and strain of the optical fiber, the analyzer is configured to: determine the Brillouin frequency shift value of the optical fiber measured before occurrence of the damage due to the impact as a reference value, compare the reference value with a changed Brillouin frequency shift value of the optical fiber measured after the occurrence of the damage due to the impact and restoration to an original shape of the detection target, and  calculate the residual strain of the optical fiber after the occurrence of the damage due to the impact and the restoration to the original shape of the detection target based on comparing the reference value with the changed Brillouin frequency shift value”. In response, the examiner notes that this is merely a general allegation that the limitations are not taught by Go and Sirkis without specifically pointing out how the language of the claims patentably distinguishes them from the references. The aforementioned limitations are identified and correlated with the references in the previous and instant Office actions. Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (JP 2002062118 A, prior art of record - all citations are to the previously provided English translation) in view of Sirkis (US 5245180 A, prior art of record).Regarding claim 1:
Go teaches an apparatus for detecting damage on a detection target made of a composite material in which a base material and a reinforcement material are mixed with each other (e.g. [0002]), the apparatus comprising:
a detector comprising an optical fiber (e.g. FIG. 1 - 7b; FIG. 14 - 7d; [0047]) attached to a surface of the detection target (FIG. 2 - 3; FIG. 10 - 3; FIG. 11 - 3) or buried in the detection target; and
an analyzer (FIG. 1 - 9 and/or 10) connected to the detector and configured to calculate a position and level of the damage on the detection target based on a residual strain of the optical fiber ([0028]-[0030], FIG. 6 - ε, [0038]), and
wherein in order to calculate the position and level of the damage on the detection target by using a relationship between a Brillouin frequency shift value and strain of the optical fiber, the analyzer is configured to: determine the Brillouin frequency shift value of the optical fiber measured before occurrence of the damage as a reference value (FIG. 5 - “f1”), compare the reference value with a changed Brillouin frequency shift value (FIG. 5 - “f2”) of the optical fiber measured after the occurrence of the damage, and calculate the residual strain of the optical fiber after the occurrence of the damage based on comparing the reference value with the changed Brillouin frequency shift value (FIG. 5, [0028]-[0030], [0038])Go fails to teach:
the damage is due to impact
wherein a coating layer made of a metal material or a resin material is formed on the surface of the optical fiber
measured after restoration to an original shape of the detection targetSirkis teaches:
the damage is due to impact (e.g. abstract, Col. 7, Lines 51-54)
wherein a coating layer (FIG. 1 - “Coating”) made of a metal material (Col. 1, Lines 44-46; Claims 3-6) or a resin material is formed on the surface of the optical fiber
the device is configured to measure the residual strain and damage after restoration to an original shape of the detection target (Col. 1, Line 63 through Col. 2, Line 21)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Sirkis in the device of Go to allow for permanent detection / “remembering” of elastic deformations (e.g. Sirkis - Col. 1, Line 63 through Col. 2, Line 21).
Regarding claim 11:Go and Sirkis teach all the limitations of claim 1, mentioned above.Go also teaches:
wherein the optical fiber is attached to the surface of the detection target by an adhesive (FIG. 10 - 23; FIG. 11 - 23; e.g. [0039], [0044])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Go et al. (JP 2002062118 A, prior art of record - all citations are to the previously provided English translation) in view of Sirkis (US 5245180 A, prior art of record) and further in view of Shimada et al. (JP 3492943 B2, prior art of record - all citations are to the previously provided English translation).Regarding claim 12:Go and Sirkis teach all the limitations of claim 1, mentioned above.Go fails to teach:
wherein the detection target comprises a stack of a plurality of layers and the optical fiber is interposed between two of the plurality of layers such that the optical fiber is buried in the detection targetShimada teaches (FIG. 5):
wherein the detection target comprises a stack of a plurality of layers (e.g. 81 and 82) and the optical fiber (12) is interposed between two of the plurality of layers (e.g. between 81 and 82) such that the optical fiber is buried in the detection target
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bury the detection line between the layers, as taught by Shimada, in the device of Go to better protect the fiber and/or to allow for better detection of damage inside the target. Additionally/alternatively, the buried detection line of Shimada is an art-recognized equivalent to the surface detection line of Go.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856